Citation Nr: 1716976	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-09 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, and Muskogee, Oklahoma.  The October 2010 rating decision granted service connection for PTSD with an evaluation of 30 percent effective July 7, 2010.  The March 2014 rating decision denied service connection for hypertension and entitlement to a TDIU.  The RO in Muskogee, Oklahoma transferred jurisdiction to the RO in Winston-Salem, North Carolina.  

The Board acknowledges that in March 2017 the Veteran filed a VA Form 9, substantive appeal, perfecting his appeal regarding the issue of an increased initial rating in excess of 30 percent for obstructive sleep apnea.  At present, this issue has not been certified to the Board for appellate review.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36 , 20.1304(a).  

As the required notifications have not been sent in regard to the March 2017 VA Form 9, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The Board also acknowledges that in August 2014 the Veteran filed a VA Form 9 substantive appeal, perfecting his appeal regarding the issues of service connection for hypertension and entitlement to a TDIU.  However, a review of the evidence of record reveals that the North Carolina Disabled Veterans Association has not submitted an informal hearing presentation (IHP) regarding these issues.  The Board will grant a TDIU in the below decision; therefore, that issue is considered resolved.  However, the Board will remand the issue of service connection for hypertension to obtain an IHP.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the period prior to March 15, 2011, the Veteran's PTSD was productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. For the period from March 15, 2011, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3. Since March 15, 2011, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1. For the period prior to March 15, 2011, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.19, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. For the period from March 15, 2011, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.19, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a TDIU have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Prior to the RO's initial unfavorable decision on the Veteran's claim for an increased rating for his PTSD disability, VA provided proper notice of the information and evidence that is necessary to substantiate the Veteran's claim, that VA will seek to provide, and that the Veteran is expected to provide in an August 2010 letter.  See 38 C.F.R. § 3.159 (b)(1); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in development of a claim, VA has associated with the Veteran's claims file records of his relevant VA treatment, and records of his relevant private treatment.  Coincident to VA's duty to assist the Veteran in substantiating his claim, VA provided examinations in September 2010, February 2016, and January 2017.  38 U.S.C.S. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Initial Rating for PTSD

The Veteran contends that his service-connected PTSD warrants an initial disability rating higher than the 30 percent currently assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.S. § 1155 (LexisNexis 2017); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.      38 C.F.R. §§ 4.1, 4.2 (2016); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The Board notes that the Veteran's claims file also includes evaluations based on the DSM-IV, which contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent. The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 and 50 is assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61 to 70 some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).  

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Beginning with the period prior to March 15, 2011, following a review of the record, the Board finds that the Veteran's PTSD symptoms approximate no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, entitling him to an initial disability rating of no more than 30 percent.

In this regard, the evidence of record includes a September 2010 report of VA examination which documents that the Veteran reported the effects of PTSD symptoms on his employment and overall quality of life included feeling less productive at work, inefficiency from daytime tiredness, a poor marital relationship, and overall less success.  The examiner noted that following the traumatic exposure, the Veteran developed poor interpersonal relationships, a failed marriage, chronic irritability, trouble engaging with others, and lack of pleasure in recreation and leisure.  However, the examiner also noted that the Veteran's orientation was within normal limits, appearance and hygiene was appropriate, behavior was appropriate, the Veteran remarried, and the Veteran described his relationship with his kids as positive.  The examiner opined that the best description of the Veteran's current psychiatric impairment was: psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person is functioning satisfactorily with routine behavior, self-care and normal conversation.  No other treatment records detailing the Veteran's symptomatology during this period are of record.  

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that prior to March 15, 2011; the Veteran's PTSD has approximated the schedular criteria for a disability rating of no more than 30 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Turning to the period from March 15, 2011, following a review of the record, the Board finds that from March 15, 2011, the Veteran's PTSD symptoms approximate occupational and social impairment with deficiencies in most areas, entitling him to an initial 70 percent disability rating.

In this regard, the evidence of record includes a March 2011 VA exam which documents the Veteran's thoughts of taking his own life.  The Veteran also reported sleep disturbances and withdrawing from friends, family, and society.  

Additionally, the Veteran's private psychiatrist, Dr. Hoeper, assigned markedly low GAF scores, ranging from 40 to 45, for the period from October 2011 to December 2015.  A GAF score of 31 to 40 supports symptoms of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 supports serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  In a November 2011 letter Dr. Hoeper opined that the Veteran was severely compromised in his ability to sustain social relationships and was unable to sustain work relationships.  Dr. Hoeper noted that the Veteran did not socialize at all, felt depressed 90 percent of the time, felt helpless and suicidal at times, his working memory was 90 percent impaired, and anger, sadness, and fear came upon him without his understanding why 60 percent of the time, indicating that his prefrontal cortex was dysfunctional. 

The Board acknowledges that the evidence of record includes a February 2016 report of examination which documents an examiner opinion that the Veteran's level of occupational and social impairment with regard to his PTSD is best summarized as occupational and social impairment due to mild or transient symptoms controlled by medication and a January 2017 report of examination which documents an examiner opinion that the Veteran's level of occupational and social impairment with regard to his PTSD is best categorized as mild and results in mild impairment in daily functioning.  However, the Board finds Dr. Hoeper's opinion to be more probative.  The opinion was given over a period of years of consistent treatment of the Veteran. 

Therefore, it is after careful review of the evidence that the Board finds that the preponderance of evidence demonstrates that from March 15, 2011 the disability due to the Veteran's PTSD has approximated the schedular criteria for an initial increased disability rating of 70 percent.  In so finding, the Board looked to the frequency, severity, and duration of the Veteran's impairment, and not transient symptoms, to assess his disability picture.  See Vazquez-Claudio, 713 F.3d at 117 (Fed. Cir. 2013).
The evidence of record does not, however, support a rating of 100 percent (the only higher disability evaluation available).  While hallucinations and delusions were reported, the Veteran has not reported gross impairment in thought processes or communication, inappropriate behavior, an inability to perform the activities of daily living, or any of the other markers of total occupational and social impairment due to PTSD.

In finding that a 70 percent rating is warranted from March 15, 2011, the Board notes that the Veteran's PTSD has been productive of or characterized by nightmares, depressed mood, anxiety, hypervigilance, chronic sleep impairment, memory loss, panic attacks, suicidal ideation, and difficulty processing emotions within context, concentrating, making decisions, and learning new information.  This combination of symptoms indicates that from March 15, 2011 the Veteran's disability approximates the criteria for a rating that represents occupational and social impairment with deficiencies in most areas.

III. TDIU
TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016). 
VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

At the outset, the Board notes that the Veteran meets the schedular requirements for a TDIU.  Service connection has been established for PTSD (now rated as 70 percent disabling); diabetic peripheral neuropathy (rated as 40 percent disabling); complex sleep apnea (rated as 30 percent disabling); diabetes mellitus, II (rated as 20 percent disabling); left lower extremity diabetic neuropathy (sciatic nerve) (rated as 20 percent disabling), right lower extremity diabetic neuropathy (femoral nerve) (rated as 10 percent disabling), left lower extremity diabetic neuropathy (femoral nerve) (rated as 10 percent disabling), right lower extremity diabetic neuropathy (sciatic nerve) (rated as 10 percent disabling), and scar (right index finger, residual excision of foreign body) (rated as noncompensable).  The Veteran's combined schedular rating is 70 percent or greater, thus the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16 (a).

The record reflects that the Veteran retired from the family business in 2014 due to memory problems, irritability, intolerance, low stress threshold, and inability to lift the machines.  The Veteran reported that prior to his retirement in 2014 (from 2012 - 2014), his wife ran the business and he had very little to do with it.

In this regard, as previously stated, Dr. Hoeper opined that the Veteran is unable to sustain work relationships.   

In February 2016, a VA examiner reported that the Veteran's sleep apnea impacts his ability to work in that if the Veteran does not use the Bi-level Positive Airway Pressure (BiPAP) ventilator he can't function the next day, and has problems with concentration and being active.

In June 2016, a VA examiner reported that the Veteran's diabetic peripheral neuropathy impacts his ability to work in that the Veteran experiences peripheral neuropathic pain and burning of the bilateral upper extremities which would be aggravated by constant gripping and pushing pulling motions such as involved in use of small or large tools or operating heavy machinery.  Carrying heavy items would also aggravate the right and left upper extremity neuropathy symptoms, and gripping a steering wheel while driving for extended periods would aggravate the bilateral upper extremity symptoms.  Additionally, there is a safety hazard when operating machinery, tools due to decreased sensation, diabetic neuropathy bilateral upper extremities, and a safety hazard in the work area if the Veteran is not wearing protective footwear due to decreased sensation.

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, including PTSD.  See Gilbert, 1 Vet. App. 54.  See also 38 U.S.C.S. § 5107.  In making this determination, the Board has considered the Veteran's level of education, his primary employment history of working at Sears, and as a business owner.  The combined effect of his disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied prior to March 15, 2011.

An initial rating of 70 percent for PTSD is granted from March 15, 2011.

A TDIU is granted from March 15, 2011.

REMAND

Although the Board regrets the delay, further development is necessary prior to the adjudication of the issue on appeal.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  

As stated previously, the Board acknowledges that in August 2014 the Veteran filed a VA Form 9 substantive appeal, perfecting his appeal regarding the issue of service connection for hypertension, and a review of the evidence of record reveals that the North Carolina Disabled Veterans Association did not submit an IHP regarding this issue.  In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claim.  Therefore, the Board finds that a remand is necessary to obtain an IHP.  

Accordingly, the case is REMANDED for the following action:

The AOJ must provide the North Carolina Division of Veterans Affairs an opportunity to provide a VA Form 646 or its equivalent on behalf of the Veteran.           38 C.F.R. § 20.600 (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


